114 N.J. Super. 221 (1971)
275 A.2d 759
C.P. FLEMMING, PLAINTIFF-APPELLANT,
v.
RONSON CORPORATION, A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued February 9, 1971.
Decided April 5, 1971.
Before Judges LEWIS, MATTHEWS and MINTZ.
*222 Mr. Harry Heher, Jr. argued the cause for appellant.
Mr. Lewis H. Eslinger of the New York Bar, admitted pro hac vice, argued the cause for respondent (Messrs. Weinberg and Manoff, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Seidman in his reported opinion, 107 N.J. Super. 311.